DETAILED ACTION
This is a final Office action in response to the remarks filed 08/16/2021.

Status of Claims
Claims 1, 2, 5-10, and 13-16 are pending;
Claims 1, 2, 6, 7, 9, 10, 14, and 15 were previously presented; claims 3, 4, 11, and 12 have been cancelled; claims 5, 8, 13, and 16 are original;
Claims 1, 2, 5-10, and 13-16 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but they are not persuasive.
Firstly, the applicant alleges that Rogers et al. (US 8,028,344 B2), hereinafter Rogers, Hoy (US 7,524,153 B2), and Lühmann et al. (US 5,913,480), hereinafter Lühmann, are non-analogous art because they "are each in completely distinct fields of endeavors" (remarks, pages 17 and 18), e.g., Rogers "is directed to the field of safety helmets/protective headgear and accessories therefor" (remarks, page 6, lines 4 and 5), Hoy "is directed to the field of anchor fittings for mineral slabs" (remarks, page 6, lines 6 and 7), and Lühmann "is directed to the field of redetachable fasteners" (remarks, page 6, lines 8 and 9).  The Examiner respectfully disagrees.
In re Sovish, 769 F.2d 738, 741 (Fed. Cir. 1985); see also In re Kahn, 441 F.3d 977, 986-87 (Fed. Cir. 2006) (citing In re Oetiker, 977 F.2d 1443, 1447 (Fed. Cir. 1992) (holding that the correct focus of the analogous art test is not whether the prior art references are analogous to each other; rather, the correct focus is whether the reference is analogous art to the claimed subject matter).
A reference is analogous art if it is either in the field of the applicant’s endeavor or is reasonably pertinent to the particular problem with which the inventor was concerned.  In re Kahn, 441 F.3d 977, 987 (Fed. Cir. 2006).  In the instant case, the field of endeavor of the claimed subject matter of the present application is reasonably considered to be mount systems.  In particular, the present application is directed to a mount system (110, fig 1) configured to mount an object (e.g., an accessory device, see page 1, line 13) to a support (e.g., a helmet 100, see Figure 1); Rogers is directed to a mount system (col 6, lines 39-62) configured to mount an object (e.g., an accessory, see col 6, line 53) to a support (e.g., a helmet shell 51, see Figure 5); Hoy is directed to a mount system (1, 8, 10, fig 1) configured to mount an object (e.g., a fitment 11, see Figure 1, see col 3, lines 25-28) to a support (e.g., a base member 2, see Figure 1, see col 3, lines 25-28); and Lühmann is directed to a mount system (1, 3, fig 6) configured to mount an object (e.g., a hook portion of a wall hook, see col 4, line 5) to a support (e.g., a wall, see col 4, line 5).  Therefore, Rogers, Hoy, and Lühmann are analogous art as they are from the same field of endeavor, i.e., mount systems, since the claimed subject matter of the present application.

"A reference is reasonably pertinent if, even though it may be in a different field of endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor’s attention in considering his problem."  In re Clay, 966 F.2d 656, 659 (Fed. Cir. 1992).  In particular, the particular problem addressed in the present application involves mounting of an object (e.g., an accessory device, see page 1, line 13) to a support (e.g., a helmet 100, see Figure 1).  As such, one of ordinary skill in the art would have looked into prior art references associated with mounting of an object to a support.  Indeed, Rogers utilizes a mount system (col 6, lines 39-62) to mount an object (e.g., an accessory, see col 6, line 53) to a support (e.g., a helmet shell 51, see Figure 5); Hoy utilizes a mount system (1, 8, 10, fig 1) to mount an object (e.g., a fitment 11, see Figure 1, see col 3, lines 25-28) to a support (e.g., a base member 2, see Figure 1, see col 3, lines 25-28); and Lühmann utilizes a mount system (1, 3, fig 6) to mount an object (e.g., a hook portion of a wall hook, see col 4, line 5) to a support (e.g., a wall, see col 4, line 5).  Therefore, Rogers, Hoy, and Lühmann are analogous art, since Rogers, Hoy, and Lühmann, and their disclosures pertaining to mounting considerations, are reasonably pertinent to the problem addressed in the present application.
The applicant's arguments with respect to the provisional nonstatutory double patenting rejections of claims 1, 2, 5-10, and 13-16 of the present application, as being unpatentable over claims 1, 3-16, and 51 (filed 11/19/2020) of copending Application 
As an initial matter, at the time the provisional nonstatutory double patenting rejections were raised in the Office action of the present application mailed 04/15/2020, the outstanding claims of copending Application No. 16/156,470 were the claims filed 11/19/2020.  Currently, the outstanding claims of copending Application No. 16/156,470 are the claims filed 08/03/2021.  Moreover, claims 1, 3-16, and 51 (filed 11/19/2020) of copending Application No. 16/156,470 are fully encompassed by claims 1, 3, 4, 6-16, and 51 (filed 08/03/2021) of copending Application No. 16/156,470, with the limitations of claim 5 (filed 11/19/2020) of copending Application No. 16/156,470 being fully recited in claim 1 (filed 08/03/2021) of copending Application No. 16/156,470.
Firstly, the applicant alleges that "the cited Hoy and Lühmann et al. are not analogous to the presently claims invention, nor are they analogous to the Rogers et al. reference" (remarks, page 9, lines 14-16).  The Examiner respectfully disagrees.  As previously explained above and in the current Office action, Rogers, Hoy, and Lühmann are analogous to the claimed subject matter of the present application because they are from the same field of endeavor, i.e., mount systems, and/or they are reasonably pertinent to the problem addressed in the present application.  The applicant is hereby directed to the detailed explanations on pages 2-4 of the current Office action.
Secondly, the applicant alleges that "the Examiner appears to have based the obviousness determination on the limitations of the entire '047 application" (remarks, page 10, lines 22 and 23).  The Examiner respectfully disagrees as the Office action mailed 04/15/2021 of the present application clearly states on page 11 that "[c]laims 1, as being unpatentable over claims 1, 3-16, and 51 of copending Application No. 16/156,470 in view of the applied references above, i.e., Rogers et al. (US 8,028,344 B2), hereinafter Rogers, Hoy (US 7,524,153 B2), and Lühmann et al. (US 5,913,480), hereinafter Lühmann" (emphasis added).  In other words, only the claims (i.e., claims 1, 3-6, and 51, filed 11/19/2020) of copending Application No. 16/156,470, hereinafter the copending reference application, are taken into consideration when making the obviousness determination for the provisional nonstatutory double patenting rejections of claims 1, 2, 5-10, and 13-16 of the present application.
Thirdly, the applicant argues that "the Examiner has failed to correctly ascertain the differences between the claims of the '047 application and the rejected claims of the present application" (remarks, page 10, lines 28-30) and "the Examiner has not provided any reasons or motivation as to why a person of ordinary skill in the art would conclude that the invention defined in the rejected claims is an obvious variation of that defined in the claims of the '047 application" (remarks, page 11, lines 10-12).  The Examiner respectfully disagrees as the Office action mailed 04/15/2021 of the present application clearly states on page 11 that "all the limitations of the pending claims of the present application are taught or suggested in the copending reference application [i.e., in the claims of the copending reference application] and the applied references above."
For example, with respect to claim 1 of the present application, claim 51 of the copending reference application discloses all limitations except for (1) the threaded mounting cleat is explicitly claimed as an "interface assembly" and (2) the inward facing surface includes "a surface pattern defined by alternating lands and grooves."             
With respect to the missing limitations (2) above, as explained in detail below under 35 U.S.C. § 103 in the current Office action, Lühmann teaches a mount system (see col 2, lines 63 and 64) comprising: an outer portion (1, fig 6) having an inward facing surface (1a, fig 6, see annotation, the inward surface facing the adhesive layer 3), wherein the inward facing surface includes a surface pattern defined by alternating lands (1b, fig 3, see annotation, also see Figure 6, the lands separated by the grooves 2) and grooves (2, fig 3, also see Figure 6), wherein the inward facing surface is configured to receive an adhesive layer (3, fig 5) for coupling the inward facing surface to a support surface (see col 2, lines 63 and 64).  Therefore, it would have been obvious to one of ordinary skill in the art to form the inward facing surface of the outer portion of the mounting cleat of claim 51 of the copending reference application with a surface pattern defined by alternating lands and grooves as taught by Lühmann.  The motivation would have been to ensure high adhesive bonding strengths which can be reproduced well and nevertheless permits clean removal of the adhesive layer of the copending reference application.

With respect to claims 2 and 10 of the present application, claim 51 of the copending reference application in view of Rogers and Lühmann, as discussed above with respect to claims 1 and 9 of the present application, does not teach "wherein the inward facing surface is generally concave."  However, Rogers teaches an inward 
With respect to claims 5 and 13 of the present application, claim 51 of the copending reference application in view of Rogers and Lühmann, as discussed above with respect to claims 1 and 9 of the present application, does not teach "wherein the threaded insert comprises a threaded sleeve and an enlarged diameter portion, and further wherein the cavity includes a bore receiving the threaded sleeve and a counterbore receiving the enlarged diameter portion."  However, Hoy teaches a mount system (see Figure 1) comprising: a threaded interface assembly (1, 2, 8, fig 1) having an outer portion (2, 5, fig 1, see col 2, lines 53-55) and a threaded insert (1, fig 1) received within a cavity (9, 15, fig 5, also see Figure 1) formed in the outer portion, wherein the threaded insert is made of stainless steel (see col 2, line 40), wherein the threaded insert comprises a threaded sleeve (3, fig 3) and an enlarged diameter portion (4, fig 3), and further wherein the cavity includes a bore (9, fig 5) receiving the threaded sleeve and a counterbore (15, fig 5) receiving the enlarged diameter portion.  Therefore, it would have been obvious to one of ordinary skill in the art to form the threaded insert of claim 51 of the copending reference application with a threaded sleeve and an enlarged diameter portion as taught by Hoy and form the cavity of the outer portion of 
With respect to claims 6 and 14 of the present application, claim 51 of the copending reference application in view of Rogers and Lühmann, as discussed above with respect to claims 1 and 9 of the present application, does not teach "a cover removably attached to the threaded sleeve."  However, Rogers teaches a cover (see col 6, lines 54-56, the PVS-14 night vision goggles) removably attached to an outer portion (55, fig 5, see col 6, lines 54-56).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a cover as taught by Rogers to the outer portion of the mounting cleat of claim 51 of the copending reference application, such that the cover is removably attached to the threaded sleeve of the copending reference application.  The motivation would have been to allow protection of the user with a cover.
With respect to claims 7 and 15 of the present application, claim 51 of the copending reference application in view of Rogers and Lühmann, as discussed above with respect to claims 1 and 9 of the present application, does not teach "wherein the outer portion has an exterior facing surface opposite the inward facing surface, the exterior facing surface having one or more recesses configured to receive one or more complementary protrusions on an attached device."  However, Rogers teaches an outer portion (55, fig 5), wherein the outer portion has an exterior facing surface (55b, fig 5, see annotation, the outer surface of the outer portion 55) opposite the inward facing surface, the exterior facing surface having one or more recesses (97b, fig 5, see annotation, the threaded hole 97 on the right side in Figure 5) configured to receive one 
With respect to claims 8 and 16, claim 51 of the copending reference application in view of Rogers and Lühmann, as discussed above with respect to claims 1 and 9 of the present application, does not teach "wherein the outer portion is formed of a material selected from the group consisting of a metal, a polymer material, and a composite material."  However, Rogers teaches an outer portion (55, fig 5), wherein the outer portion is formed of a material selected from the group consisting of a metal, a polymer material, and a composite material (see col 5, lines 37-39).  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the outer portion of the mounting cleat of claim 51 of the copending reference application with a material selected from the group consisting of a metal, a polymer material, and a composite material as taught by Rogers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
The applicant is reminded that the foregoing discussions are presented as an example of how claims 1, 3-16, and 51 (filed 11/19/2020) of the copending reference application, Rogers, Hoy, and Lühmann can be applied.  In particular, claim 5 of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 8,028,344 B2), hereinafter Rogers, in view of Hoy (US 7,524,153 B2) and Lühmann et al. (US 5,913,480), hereinafter Lühmann.
Regarding claim 1, Rogers discloses a helmet mount system (see Figure 5, see col 6, lines 39-62, the helmet mount system referred herein includes the mounting rail 55, the connecting element 94, the PVS-14 night vision goggles attached to the connecting element 94, the engagement members 59, and the screws 60) for attaching a device (see col 5, lines 46-55, col 6, lines 51-54) to a helmet (see col 2, lines 61 and 62), the helmet mount system comprising: a threaded interface assembly (55, 59, 60, fig 5) having an outer portion (55, fig 5) and a threaded hole (97a, fig 5, see annotation, the threaded hole 97 on the left side in Figure 5) formed in the outer portion; the outer portion having an inward facing surface (55a, fig 3a, see annotation, also see Figure 5, the inner surface facing the helmet shell 51), wherein the inward facing surface is configured to receive an adhesive layer for coupling the inward facing surface to a surface of the helmet (see col 3, lines 18-24, bonding using adhesive can be used to secure the mounting rail 55 to the helmet shell 51, as the use of existing through-holes is by no means necessary).
[AltContent: connector][AltContent: textbox (97b – Recess)]
    PNG
    media_image1.png
    554
    582
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    315
    586
    media_image2.png
    Greyscale

[AltContent: connector][AltContent: connector]
[AltContent: connector]


[AltContent: textbox (55a – Inward Facing Surface)][AltContent: textbox (97a – Threaded Hole)][AltContent: textbox (55b – Exterior Facing Surface)]


With respect to the missing limitations (1) above, Hoy teaches a mount system (see Figure 1) comprising: a threaded interface assembly (1, 2, 8, fig 1) having an outer portion (2, 5, fig 1, see col 2, lines 53-55) and a threaded insert (1, fig 1) received within a cavity (9, 15, fig 5, also see Figure 1) formed in the outer portion, wherein the threaded insert is made of stainless steel (see col 2, line 40).

    PNG
    media_image3.png
    197
    265
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    301
    445
    media_image4.png
    Greyscale






Rogers and Hoy are analogous art because they are at least from the same field of endeavor, i.e., mount systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the outer portion (Rogers: 55, fig 5) with a cavity (Hoy: 9, 15, fig 5) and place a threaded insert (Hoy: 1, fig 1) made of stainless steel (Hoy: see col 2, line 40) within the cavity for attachment of accessories as taught by Hoy.  The motivation would have been to strengthen the attachment of the accessories to the helmet for both light-duty and heavy-duty settings.


    PNG
    media_image5.png
    433
    225
    media_image5.png
    Greyscale

[AltContent: textbox (1a – Inward Facing Surface)]
[AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]

    PNG
    media_image6.png
    206
    243
    media_image6.png
    Greyscale

[AltContent: textbox (1b – Lands)]





Lühmann is analogous art because it is at least from the same field of endeavor, i.e., mount systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the inward facing surface (Rogers: 55a, fig 3a, see annotation) with a surface pattern defined by alternating lands (Lühmann: 1b, fig 3, see annotation) and grooves (Lühmann: 2, fig 3) as taught by 
Regarding claim 2, wherein the inward facing surface is generally concave (Rogers: see Figure 3a and 5).
Regarding claim 5, wherein the threaded insert comprises a threaded sleeve (Hoy: 3, fig 3) and an enlarged diameter portion (Hoy: 4, fig 3), and further wherein the cavity includes a bore (Hoy: 9, fig 5) receiving the threaded sleeve and a counterbore (Hoy: 15, fig 5) receiving the enlarged diameter portion.
Regarding claim 6, the helmet mount system further comprising a cover (Rogers: see col 6, lines 54-56, the PVS-14 night vision goggles) removably attached to the threaded sleeve (Rogers: see Figure 5, see col 6, lines 54-56; Hoy: see Figure 1).
Regarding claim 7, wherein the outer portion has an exterior facing surface (Rogers: 55b, fig 5, see annotation, the outer surface of the outer portion 55) opposite the inward facing surface, the exterior facing surface having one or more recesses (Rogers: 97b, fig 5, see annotation, the threaded hole 97 on the right side in Figure 5) configured to receive one or more complementary protrusions on an attached device (Rogers: see col 6, lines 51-54).
Regarding claim 8, wherein the outer portion is formed of a material selected from the group consisting of a metal, a polymer material, and a composite material (Rogers: see col 5, lines 37-39).
Regarding claim 9, Rogers, as modified by Hoy and Lühmann (see above discussions with respect to claim 1), teaches a ballistic helmet (Rogers: see Figure 5, see col 2, lines 61 and 62, col 6, lines 39-62) comprising a ballistic shell (Rogers: 51, fig 5) and a helmet mount system (Rogers: see Figure 5, see col 6, lines 39-62, the helmet mount system referred herein includes the mounting rail 55, the connecting element 94, the PVS-14 night vision goggles attached to the connecting element 94, the engagement members 59, and the screws 60) for attaching a device (Rogers: see col 5, lines 46-55, col 6, lines 51-54) to the ballistic helmet, the helmet mount system being adhesively attached to a surface of the helmet (Rogers: see col 3, lines 18-24, bonding using adhesive can be used to secure the mounting rail 55 to the helmet 51, as the use of existing through-holes is by no means necessary; Lühmann: see Figure 5, see col 2, lines 63 and 64), the helmet mount system comprising a threaded interface assembly (Rogers: 55, 59, 60, fig 5, as modified by, Hoy: 1, 2, 8, fig 1) having an outer portion (Rogers: 55, fig 5, as modified by, Hoy: 2, 5, fig 1, see col 2, lines 53-55) and a threaded insert (Hoy: 1, fig 1) received within a cavity (Hoy: 9, 15, fig 5) formed in the outer portion, the outer portion having an inward facing surface (Rogers: 55a, fig 3a, see annotation, as modified by, Lühmann: 1a, fig 6, see annotation, the inward surface facing the adhesive layer 3) that includes a surface pattern defined by alternating lands (Lühmann: 1b, fig 3, see annotation, also see Figure 6, the lands separated by the grooves 2) and grooves (Lühmann: 2, fig 3, also see Figure 6), the inward facing surface adhesively bonded to the surface of the helmet (Rogers: see col 3, lines 18-24, bonding using adhesive can be used to secure the mounting rail 55 to the helmet 51, as the use of existing through-holes is by no means necessary; Lühmann: see Figure 5, 
Regarding claim 10, wherein the inward facing surface is generally concave (Rogers: see Figure 3a and 5).
Regarding claim 13, wherein the threaded insert comprises a threaded sleeve (Hoy: 3, fig 3) and an enlarged diameter portion (Hoy: 4, fig 3), and further wherein the cavity includes a bore (Hoy: 9, fig 5) receiving the threaded sleeve and a counterbore (Hoy: 15, fig 5) receiving the enlarged diameter portion.
Regarding claim 14, the ballistic helmet further comprising a cover (Rogers: see col 6, lines 54-56, the PVS-14 night vision goggles) removably attached to the threaded sleeve (Rogers: see Figure 5, see col 6, lines 54-56; Hoy: see Figure 1).
Regarding claim 15, wherein the outer portion has an exterior facing surface (Rogers: 55b, fig 5, see annotation, the outer surface of the outer portion 55) opposite the inward facing surface, the exterior facing surface having one or more recesses (Rogers: 97b, fig 5, see annotation, the threaded hole 97 on the right side in Figure 5) configured to receive one or more complementary protrusions on an attached device (Rogers: see col 6, lines 51-54).
Regarding claim 16, wherein the outer portion is formed of a material selected from the group consisting of a metal, a polymer material, and a composite material (Rogers: see col 5, lines 37-39).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 5-10, and 13-16 of the present application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-16, and 51 (filed 11/19/2020)1 of copending Application No. 16/156,470 in view of the applied references above, i.e., Rogers et al. (US 8,028,344 B2), hereinafter Rogers, Hoy (US 7,524,153 B2), and Lühmann et al. (US 5,913,480), hereinafter Lühmann.  Although the claims at issue are not identical, they are not patentably distinct from each other, as all the limitations of the pending claims of the present application are taught or suggested in the copending reference application and the applied references above. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 At the time the provisional nonstatutory double patenting rejections were raised in the Office action of the present application mailed 04/15/2020, the outstanding claims of copending Application No. 16/156,470 were the claims filed 11/19/2020.  Currently, the outstanding claims of copending Application No. 16/156,470 are the claims filed 08/03/2021.  Moreover, claims 1, 3-16, and 51 (filed 11/19/2020) of copending Application No. 16/156,470 are fully encompassed by claims 1, 3, 4, 6-16, and 51 (filed 08/03/2021) of copending Application No. 16/156,470, with the limitations of claim 5 (filed 11/19/2020) of copending Application No. 16/156,470 being fully recited in claim 1 (filed 08/03/2021) of copending Application No. 16/156,470.